Fisher, J,
dissents, and votes to affirm the judgment appealed
from, with the following memorandum: I respectfully dissent. An essential element of adverse possession is possession under a claim of right (see Ray v Beacon Hudson Mtn. Corp., 88 NY2d 154, 159 [1996]). In Walling v Przybylo (7 NY3d 228 [2006]), the Court of Appeals held, in effect, that even a claim of right made in bad faith is sufficient for purposes of adverse possession provided that, during the statutory period, the possessors do
*1106not betray their bad faith by acknowledging what they know to be the true ownership of the property (7 NY3d at 233). Here, however, not only did the plaintiffs know that the subject property was not theirs, but they never claimed, either mistakenly or with an intent to deceive, that it was. Consequently, this case does not involve a bad faith claim of right; it involves no claim of right at all. Moreover, mere occupancy for an extended period of years, even when coupled with open conduct consistent with ownership, does not ripen into ownership by adverse possession absent an initial claim of right (see Keena v Hudmor Corp., 37 AD3d 172, 174 [2007]; All the Way E. Fourth St. Block Assn. v Ryan-NENA Community Health Ctr., 30 AD3d 182 [2006]). Clearly, then, an essential element of adverse possession—possession under a claim of right—is absent here (see Keena v Hudmor Corp., 37 AD3d at 174). Additionally, in my view, the plaintiffs’ express acknowledgments that they never possessed the land under any claim of right makes the majority’s presumption of that essential element unjustifiable (cf. Soukup v Nardone, 212 AD2d 772, 774-775 [1995]). Contrary to the majority’s conclusion, it is simply untenable to hold that these plaintiffs, who never claimed to own the land, may now be held to own it merely because they had the free enjoyment and use of it for the statutory period while the record owner of the property continued to pay taxes on it. To reward the plaintiffs with title would be to encourage knowing trespass in the hope, not only that it will go unpunished, but that it will ultimately be rewarded with actual ownership. The Legislature apparently agrees, having amended the law to define “claim of right” as “a reasonable basis for the belief that the property belongs to the adverse possessor or property owner, as the case may be” (RPAPL 501 [3] [L 2008, ch 269, § 1, as amended]).
Finally, the fact that the true owner did not visit the property does not, in my view, compel a different result, as it means only that the plaintiffs were able to continue to enjoy the land that they knew they did not own—and never claimed to own— without ever having their trespass challenged.